Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14, and 17-20 of U.S. Patent No. 10,578,278. Although the claims at issue are not identical, they are not patentably distinct from each other as explained below.
Present Application 


1. An illumination device, comprising: a lens configured to redistribute light from a light source, the lens being rotationally symmetric about an optical axis, the lens including a concave inner surface configured to face the light source, the lens including a substantially planar surface that is substantially orthogonal to the optical axis and extends radially outward from a periphery of the concave inner surface, the planar surface including a coated annular region on which a coating is disposed, the coating configured to absorb at least a portion of the light inside the lens that strikes the coated annular region, the planar surface further including an uncoated inner annular region between the coated annular region and the concave inner surface, the planar surface further including an uncoated outer annular region between the coated annular region and an outer periphery of the planar surface.  






2. The illumination device of claim 1, wherein the lens further includes an outer surface configured to face away from the light source, the outer surface adjoining the planar surface at the outer periphery of the planar surface.  



3. The illumination device of claim 2, wherein the outer surface includes a recessed portion centered at the optical axis that recesses inwardly toward the concave inner surface.  










4. The illumination device of claim 2, wherein the outer surface includes a convex portion extending between the cylindrical portion and the recessed portion. 

 
5. The illumination device of claim 2, further comprising a diffuser plate positioned adjacent the outer surface of the lens.  

6. The illumination device of claim 5, wherein the diffuser plate includes a plurality of plastic sheets.  

7. The illumination device of claim 1, wherein the concave inner surface is shaped to include, in part, at least one shape selected from shapes including an ellipsoid, a sphere, a paraboloid, and a continuous spline curve.  

8. The illumination device of claim 1, wherein the lens includes a material selected from materials including polymethyl methacrylate, polyethylene terephthalate, polycarbonate, polystyrene, and glass.  

9. The illumination device of claim 1, wherein the coating comprises a black coating configured to absorb all colors of light that strikes the coating.  

10. The illumination device of claim 1, wherein the coating comprises a colored coating configured to reflect light of a first color that strikes the coating and absorb light of other colors that strikes the coating.
  
11. The illumination device of claim 1, wherein the coating comprises an ink.  

12. The illumination device of claim 1, wherein the coating comprises a yellow coating configured to absorb bluish light and emit yellow light to produce white light inside the lens.  

13. The illumination device of claim 1, wherein the coating is configured to absorb between about 10% and about 100% of light that strikes the coating.  

14. The illumination device of claim 1, further comprising the light source, the light source having an emission surface that is centered on the optical axis and orthogonal to the optical axis, the emission surface configured to emit light in an angular distribution that is radially symmetric about the optical axis.  

15. The illumination device of claim 1, further comprising a screen backlight coupled to the lens.








  
16. An illumination device, comprising: a light source having an emission surface, the emission surface defining an optical axis that extends substantially orthogonally from a center of the emission surface, the light source configured to emit light in an angular distribution that is substantially radially symmetric about the optical axis; and a lens that is rotationally symmetric about the optical axis, the lens being configured to: receive the emitted light from the light source, increase a uniformity of the emitted light to form redistributed light, and direct the redistributed light away from the light source in an angular distribution that is radially symmetric about the optical axis, the lens including a concave inner surface that faces the light source, the concave inner surface being substantially radially symmetric about the optical axis, -17-the lens including a substantially planar surface that is substantially orthogonal to the optical axis and extends radially outward from a periphery of the concave inner surface, the planar surface including a coated annular region on which a coating is disposed, the coating configured to absorb at least a portion of the light inside the lens that strikes the coated annular region, the planar surface further including an uncoated inner annular region between the coated annular region and the concave inner surface, the planar surface further including an uncoated outer annular region between the coated annular region and an outer periphery of the planar surface.  

17. The illumination device of claim 16, wherein the lens further includes an outer surface that faces away from the light source and adjoins the planar surface at the outer periphery of the planar surface.  

18. The illumination device of claim 17, wherein the outer surface is radially symmetric about the optical axis.  

 further comprising a diffuser plate positioned adjacent the outer surface of the lens.  





20. An illumination device, comprising: a lens that is rotationally symmetric about an optical axis, the lens being configured to: receive emitted light from a light source, the emitted light being substantially radially symmetric about the optical axis, increase a uniformity of the emitted light to form redistributed light, and direct the redistributed light away from the light source in an angular distribution that is -18-substantially radially symmetric about the optical axis, the lens including a concave inner surface configured to face the light source, the concave inner surface being substantially radially symmetric about the optical axis, the lens including a substantially planar surface that is substantially orthogonal to the optical axis and extends radially outward from a periphery of the concave inner surface, the planar surface including a coated annular region on which a coating is disposed, the coating configured to absorb at least a portion of the light inside the lens that strikes the coated annular region, the planar surface further including an uncoated inner annular region between the coated annular region and the concave inner surface, the planar surface further including an uncoated outer annular region between the coated annular region and an outer periphery of the planar surface.


    1. A light-emitting device, comprising: a light source configured to emit light in an angular distribution that is substantially symmetric about an optical axis; and a lens configured to redistribute the light emitted from the light source, the lens including a concave inner surface that faces the light source, the lens including a substantially planar surface that is substantially orthogonal to the optical axis and extends radially outward from a periphery of the concave inner surface, the planar surface including a coated annular region on which a coating is disposed, the coating configured to absorb at least a portion of the light inside the lens that strikes the coated annular region, the planar surface further including an uncoated inner annular region between the coated annular region and the concave inner surface, the planar surface further including an uncoated outer annular region between the coated annular region and an outer periphery of the planar surface,


 the lens including an outer surface that faces away from the light source and adjoins the planar surface at the outer periphery of the planar surface, the outer surface including a cylindrical portion positioned adjacent to the planar surface, such that all locations on the cylindrical portion are substantially equidistant from the optical axis. 
    2. The light-emitting device of claim 1, wherein the outer surface includes a recessed portion centered at the optical axis that recesses inwardly toward the concave inner surface. 
    3. The light-emitting device of claim 1, wherein the light source includes at least one light emitting diode. 
    4. The light-emitting device of claim 1, wherein the concave inner surface is shaped to include, in part, at least one shape selected from an ellipsoid, a sphere, a paraboloid, and a continuous spline curve. 
    5. The light-emitting device of claim 2, wherein the outer surface includes a convex portion extending between the cylindrical portion and the recessed portion. 
    6. The light-emitting device of claim 1, wherein the lens includes at least one material selected from materials including polymethyl methacrylate, polyethylene terephthalate, polycarbonate, polystyrene, and glass. 
    7. The light-emitting device of claim 1, wherein the coating is a black coating configured to absorb all colors of light that strikes the coating. 
    8. The light-emitting device of claim 1, wherein the coating is a colored coating configured to reflect light of a first color that strikes the coating and absorb light of other colors that strikes the coating. 
    9. The light-emitting device of claim 1, wherein the coating is an ink. 
    10. The light-emitting device of claim 1, wherein the coating is a yellow coating configured to absorb bluish light and emit yellow light to produce white light inside the lens. 
    11. The light-emitting device of claim 1, further comprising a screen backlight coupled to the light source and the lens. 

    13. The light-emitting device of claim 1, further comprising a diffuser plate positioned adjacent the outer surface of the optical lens. 
    14. The light-emitting device of claim 13, wherein the diffuser plate includes a plurality of plastic sheets. 
    15. The light-emitting device of claim 1, further comprising circuitry configured to power the light source. 
    16. The light-emitting device of claim 13, wherein the diffuser plate is configured to eliminate bright spots in the light emitted from the light source. 
    17. The light-emitting device of claim 1, wherein at least a portion of the planar surface is coated with a coating configured to absorb between about 10% and about 100% of light that strikes the coating. 
    18. A light-emitting device, comprising: a light source having an emission surface, the emission surface defining an optical axis that extends substantially orthogonally from a center of the emission surface, the light source configured to emit light in an angular distribution that is substantially radially symmetric about the optical axis; and a lens configured to: receive the emitted light from the light source, increase a uniformity of the emitted light to form redistributed light, and direct the redistributed light away from the light source in an angular distribution that is radially symmetric about the optical axis, the lens including a concave inner surface that faces the light source, the concave inner surface being substantially radially symmetric about the optical axis, the lens including a substantially planar surface that is substantially orthogonal to the optical axis and extends radially outward from a periphery of the concave inner surface, the planar surface including a coated annular region on which a coating is disposed, the coating configured to absorb at least a portion of the light inside the lens that strikes the coated annular region, the planar surface further including an uncoated inner annular region between the coated annular region and the concave inner surface, the planar surface further including an uncoated outer annular region between the coated annular region and an outer periphery of the planar surface,

 the lens including an outer surface that faces away from the light source and adjoins the planar surface at the outer periphery of the planar surface, 
the outer surface being substantially radially symmetric about the optical axis, the outer surface including a 
    19. The light-emitting device of claim 18, further comprising a diffuser plate positioned adjacent the outer surface of the lens. 
    20. A light-emitting device, comprising: a lens configured to: receive emitted light from a light source, the emitted light being substantially radially symmetric about an optical axis, increase a uniformity of the emitted light to form redistributed light, and direct the redistributed light away from the light source in an angular distribution that is substantially radially symmetric about the optical axis, the lens including a concave inner surface configured to face the light source, the concave inner surface being substantially radially symmetric about the optical axis, the lens including a substantially planar surface that is substantially orthogonal to the optical axis and extends radially outward from a periphery of the concave inner surface, the planar surface including a coated annular region on which a coating is disposed, the coating configured to absorb at least a portion of the light inside the lens that strikes the coated annular region, the planar surface further including an uncoated inner annular region between the coated annular region and the concave inner surface, the planar surface further including an uncoated outer annular region between the coated annular region and an outer periphery of the planar surface, 
the lens including an outer surface configured to face away from the light source, the outer surface adjoining the planar surface at an outer periphery of the planar surface, the outer surface being substantially radially symmetric about the optical axis, the outer surface including a cylindrical portion positioned adjacent to the planar surface, such that all locations on the cylindrical portion are substantially equidistant from the optical axis. 



The underlined areas are common to both the present application and Patent 10,578,278. Any difference are discussed as follows:
One of ordinary skill would recognize that the invention of “an illumination device” (as claimed in claims 1, 16, and 20) is substantially the same as “a light emitting device” as claimed in claims 1, 18, and 20.

The limitations of present claim 3   are provided in claim 2 of Patent ‘278.
The limitations of present claim 4 are provided in claim 5 of Patent ‘278.
The limitations of present claim 4 are provided in claim 5 of Patent ‘278.
The limitations of present claim  5 are provided in claim 13 of Patent ‘278.
The limitations of present claim  6 are provided in claim  14 of Patent ‘278
The limitations of present claim 7 are provided in claim 4 of Patent ‘278.
The limitations of present claim 8  are provided in claim 6 of Patent ‘278.
The limitations of present claim  9 are provided in claim 7 of Patent ‘278.
The limitations of present claim 10 are provided in claim 8 of Patent ‘278.
The limitations of present claim 11  are provided in claim 9 of Patent ‘278.
The limitations of present claim 12  are provided in claim 10 of Patent ‘278.
The limitations of present claim 13 are provided in claim 17 of Patent ‘278.
The limitations of present claim 14  are provided in claim 1 of Patent ‘278 and Claim 14 recites: the light source having an emission surface that is centered on the optical axis and orthogonal to the optical axis, the emission surface configured to emit light in an angular distribution that is radially symmetric about the optical axis.  And ‘278 Claim 1 recites “a light source configured to emit light in an angular distribution that is substantially symmetric about an optical axis”.  One of ordinary skill in the art would have recognized and appreciated centering the emission surface on the optical axis in order to provide a symmetric distribution about the optical axis. 
The limitations of present claim 15  are provided in claim 11 of Patent ‘278.
The limitations of present claims 16-18 are provided in claim 18 of Patent ‘278.

The limitations of present claim 20 are provided in claim 20  of Patent ‘278.
Allowable Subject Matter
Claims 1-20 would be allowable if the above double patenting rejection were overcome. 
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The prior art fails to show or fairly suggest a lens being rotationally symmetric about an optical axis, the lens including a concave inner surface configured to face the light source, the lens including a substantially planar surface that is substantially orthogonal to the optical axis and extends radially outward from a periphery of the concave inner surface, the planar surface including a coated annular region on which a coating is disposed, the coating configured to absorb at least a portion of the light inside the lens that strikes the coated annular region, the planar surface further including an uncoated inner annular region between the coated annular region and the concave inner surface, the planar surface further including an uncoated outer annular region between the coated annular region and an outer periphery of the planar surface (as recited in claims 1, 16, and 20).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20170212386 – lens with annular reflecting groove
US 20150219966 – lens with reflective adjustment pattern
US 20150109559 – lens with reflecting elements surrounding the lens
US 20140119027 - light-emitting device with light flux control member having annular groove
US 20150260371 - light-emitting device with light flux control member having annular groove
US 1457565 -  lens with metallic coating on the inside
US 4209825 - a treated lens is provided with opaque pigment around the periphery of the lens and the center portion thereof 
US 10408417 - light-emitting device with light flux control member having annular prismatic elements 
US 8558967 - Illuminating lens with annular reflecting layer
US 20140004631 -	a lens with an annular blocking member

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE A BANNAN whose telephone number is (571)272-7131.  The examiner can normally be reached on usually M-F between 8-5 with flexing.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JULIE A BANNAN/           Primary Examiner, Art Unit 2875